DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.
 In response to applicant's arguments against the references individually, specifically the teachings of Qiao.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner directs the Applicant to the detailed rejections below as the Examiner now relies on the combination of Qiao and newly cited reference, Kedalagudde et al. (US 2021/0058784).  Specifically, the Examiner now relies on Kedalagudde for the teachings of newly added features in the current amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13, 15, 19-23, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (hereinafter “Qiao”, US 2019/0335392) in view of Kedalagudde et al. (hereinafter “Kedalagudde”, US 2021/0058784).
Regarding claim 1, Qiao discloses a user equipment (UE) for wireless communication (i.e., UE 100 as shown in Fig. 1), comprising: 
a memory (i.e., a memory 326 & 328 as described in paragraph 0469); and 
one or more processors (i.e., processor 318) coupled to the memory, the one or more processors configured to: 
transmit a registration request for restricted access (RA) (i.e., UE sends a Registration Request with requested NSSAI for restricted service as shown in Fig. 17), wherein the registration request selectively includes an onboarding access request (i.e., with allowed NSSAI for restricted service as described in paragraphs 0335, and 0349); 
selectively communicate with an onboarding network to authenticate and authorize a particular network based at least in part on whether the registration request includes the onboarding access request (i.e., authenticate and authorize a network as described in paragraphs 0 354-0357 and as shown in Fig. 17); and 
complete the RA registration after transmitting the registration request and based at least in part on selectively communicating with the onboarding network to authenticate and authorize the particular network (i.e. Registration Complete as shown in Fig. 17).
Qiao, however, does not expressly disclose wherein the onboarding network comprises a stand-alone non-public network (SNPN).
In a similar endeavor, Kedalagudde discloses a user equipment onboarding based on default manufacturer credentials unlicensed.  Kedalagudde also discloses wherein the onboarding network comprises a stand-alone non-public network (SNPN) (i.e., SNPN as described in paragraphs 0023, 0028 and 0071, and in Abstract). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to support UE onboarding and provision for NPNs. 

Regarding claims 2, and 8, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses connecting to a full access credentials provisioning server based at least in part on successfully completing the RA registration (i.e., connecting the UE with PCF based on the restricted service information as shown in Fig. 17.  PCF activates PCC rules that ensure the UE is allowed to access a portal as described in paragraph 0312).

Regarding claims 3, and 9, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses wherein transmitting the registration request comprises: transmitting the registration request when operating in a limited service state without a full access credential (i.e., the UE sends a registration that access to Restricted Local Operator Service “RLOS” as described in paragraphs 0311-0312).

Regarding claims 4, and 10, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Kedalagudde also discloses receiving information from the onboarding network identifying one or more levels of RA for onboarding, wherein the one or more levels include an onboarding with default credentials level (i.e., authenticating the UE with credentials as described in paragraphs 0072-0075).

Regarding claims 5, and 11, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses wherein the onboarding access request includes a new access indicator set to a configured value for onboarding purpose (i.e., NSSAI sent with Registration Request from the UE to the RAN as shown in Fig. 17).

Regarding claims 6, and 12, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses wherein the registration request is included in at least one of a radio resource control message or a non-access stratum message (i.e., RRC and NAS as described in paragraph 0196).

Regarding claim 7, Qiao discloses a method of wireless communication performed by a user equipment (UE), comprising: 
transmitting a registration request for restricted access (RA) (i.e., UE sends a Registration Request with requested NSSAI for restricted service as shown in Fig. 17), wherein the registration request selectively includes an onboarding access request (i.e., with allowed NSSAI for restricted service as described in paragraphs 0335, and 0349); 
selectively communicating with a onboarding network to authenticate and authorize a particular network based at least in part on whether the registration request includes the onboarding access request (i.e., authenticate and authorize a network as described in paragraphs 00354-0357 and as shown in Fig. 17); and 
completing the RA registration after transmitting the registration request and based at least in part on selectively communicating with the onboarding network to authenticate and authorize the particular network (i.e. Registration Complete as shown in Fig. 17).
Qiao, however, does not expressly disclose wherein the onboarding network comprises a stand-alone non-public network (SNPN).
In a similar endeavor, Kedalagudde discloses a user equipment onboarding based on default manufacturer credentials unlicensed.  Kedalagudde also discloses wherein the onboarding network comprises a stand-alone non-public network (SNPN) (i.e., SNPN as described in paragraphs 0023, 0028 and 0071, and in Abstract). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to support UE onboarding and provision for NPNs. 

Regarding claim 13, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses wherein the registration request is for onboarding purpose, includes credentials (i.e., S-NSSAI comprises a slice/service type (SST) which is referred to the expected network slice behavior and/or slice differentiator (SD) as described in paragraph 0191), and is included in at least one of a radio resource control message or a non-access stratum message (i.e., RRC and NAS as described in paragraph 0196).

Regarding claim 15, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses wherein an authentication, authorization, and accounting (AAA) server is selected based at least in part on an indicated descriptor value of the onboarding access request (i.e., an Authentication Server Function (AUSF) is selected based on SUPI or SUCI as described in paragraphs 0213-0214).

Regarding claim 19, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses wherein completing the RA registration comprises: establishing one or more protocol data unit sessions at one or more data network names associated with one or more of a set of applications based at least in part on a UE route selection policy (URSP) (i.e., the identified application in the UE establishes a PDU session to a specific DNN as described in paragraph 0169).

Regarding claim 20, Qiao discloses a method of wireless communication performed by a network device, comprising: 
providing a system information block indicator (i.e., SIB sent from a RAN to a UE as shown in Fig. 17) identifying a set of levels of restricted access (RA) for onboarding, wherein the set of levels includes at least one of an unauthenticated level or an onboarding with default credentials level (i.e., with allowed NSSAI for restricted service as described in paragraphs 0335, and 0349); 
receiving, from a user equipment (UE) as a response to the system information block indicator (i.e., in response to the SIB sent from the RAN to the UE), a registration request for RA registration (i.e., Registration Request is sent from the UE to the RAN as shown in Fig. 17), wherein the registration request selectively includes an onboarding access request (i.e., the Registration Request includes NSSAI for restricted service as shown in Fig. 17); 
selectively communicating with the UE to authenticate and authorize a network based at least in part on whether the registration request includes the onboarding access request (i.e., authenticate and authorize a network as described in paragraphs 0354-0357); and 
completing the RA registration after receiving the registration request and based at least in part on selectively communicating with the UE to authenticate and authorize the network (i.e., Registration Complete as described in paragraph 0358).
Qiao, however, does not expressly disclose wherein the onboarding network comprises a stand-alone non-public network (SNPN).
In a similar endeavor, Kedalagudde discloses a user equipment onboarding based on default manufacturer credentials unlicensed.  Kedalagudde also discloses wherein the onboarding network comprises a stand-alone non-public network (SNPN) (i.e., SNPN as described in paragraphs 0023, 0028 and 0071, and in Abstract). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to support UE onboarding and provision for NPNs. 

Regarding claim 21, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses connecting the UE to a full access credentials provisioning server based at least in part on successfully completing the RA registration (i.e., connecting the UE with PCF based on the restricted service information as shown in Fig. 17.  PCF activates PCC rules that ensure the UE is allowed to access a portal as described in paragraph 0312).

Regarding claim 22, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Kedalagudde also discloses providing information identifying one or more levels of RA for onboarding, wherein the one or more levels include at least one of an authenticated level or an onboarding with default credentials level (i.e., authenticating the UE with credentials as described in paragraphs 0072-0075).

Regarding claim 23, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses wherein the registration request is for onboarding purpose, includes credentials (i.e., S-NSSAI comprises a slice/service type (SST) which is referred to the expected network slice behavior and/or slice differentiator (SD) as described in paragraph 0191), and is included in at least one of a radio resource control message or a non-access stratum message (i.e., RRC and NAS as described in paragraph 0196).

Regarding claim 25, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses wherein an authentication, authorization, and accounting (AAA) server is selected based at least in part on an indicated descriptor value of the onboarding access request (i.e., an Authentication Server Function (AUSF) is selected based on SUPI or SUCI as described in paragraphs 0213-0214).

Regarding claim 28, Qiao, and Kedalagudde disclose all limitations recited within claims as described above.  Qiao also discloses wherein completing the RA registration comprises: establishing one or more protocol data unit sessions at one or more data network names associated with one or more of a set of applications based at least in part on a UE route selection policy (i.e., the identified application in the UE establishes a PDU session to a specific DNN as described in paragraph 0169).



Claim 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Kedalagudde, and further in view of Won et al. (hereinafter “Won”, US 2022/0110050).
Regarding claim 14, Qiao, and Kedalagudde all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Won discloses an apparatus, method, and computer program.  Won also discloses wherein an extensible access protocol authentication procedure is based at least in part on a service descriptor value of the onboarding access request (i.e., EAP and S-NSSAI as shown in steps 2a-m of Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to connect to the specific slice.  

Regarding claim 24, Qiao, and Kedalagudde all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Won discloses an apparatus, method, and computer program.  Won also discloses wherein an extensible access protocol authentication procedure is based at least in part on a service descriptor value of the onboarding access request (i.e., EAP and S-NSSAI as shown in steps 2a-m of Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to connect to the specific slice.  


Claim 16-17, 26-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Kadalagudde, and further in view of Jagannatha et al. (US 10,986,568).
Regarding claim 16, Qiao, and Kedalagudde all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Jagannatha discloses systems and methods for providing network slice selection assistance and route selection policy configuration in a universal integrated circuit card.  Jagannatha also discloses wherein selectively communicating with the onboarding network comprises: 
receiving an indicator of a UE route selection policy (URSP) identifying a network selection policy (i.e., URSP as described in col. 5, lines 1-27), wherein the network selection policy includes information identifying a set of applications that are authorized to use RA (i.e., Fully Qualified Domain Name (FQDN) associated with the application as described in col. 5, lines 1-27).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify and approve to utilize the network slice of the network.

Regarding claim 17, Qiao, and Kedalagudde all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Jagannatha discloses systems and methods for providing network slice selection assistance and route selection policy configuration in a universal integrated circuit card.  Jagannatha also discloses wherein selectively communicating with the onboarding network comprises: 
receiving an indicator of a UE route selection policy (URSP) identifying a network selection policy (i.e., URSP as described in col. 5, lines 1-27), wherein the network selection policy includes information identifying one or more of destination Internet Protocol addresses or fully qualified domain names that are authorized for use with restricted access (i.e., Fully Qualified Domain Name (FQDN) associated with the application as described in col. 5, lines 1-27).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify and approve to utilize the network slice of the network.

Regarding claim 26, Qiao, and Kedalagudde all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Jagannatha discloses systems and methods for providing network slice selection assistance and route selection policy configuration in a universal integrated circuit card.  Jagannatha also discloses wherein selectively communicating with the UE comprises: 
providing an indicator of a UE route selection policy (URSP) identifying a network selection policy (i.e., URSP as described in col. 5, lines 1-27), wherein the network selection policy includes information identifying a set of applications that are authorized to use for RA (i.e., Fully Qualified Domain Name (FQDN) associated with the application as described in col. 5, lines 1-27).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify and approve to utilize the network slice of the network.

Regarding claim 27, Qiao, and Kedalagudde all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Jagannatha discloses systems and methods for providing network slice selection assistance and route selection policy configuration in a universal integrated circuit card.  Jagannatha also discloses wherein selectively communicating with the UE comprises: 
providing an indicator of a UE route selection policy (URSP) identifying a network selection policy (i.e., URSP as described in col. 5, lines 1-27), wherein the network selection policy includes information identifying one or more of destination Internet Protocol addresses or fully qualified domain names that are authorized for use for restricted access (i.e., Fully Qualified Domain Name (FQDN) associated with the application as described in col. 5, lines 1-27).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify and approve to utilize the network slice of the network.

Regarding claim 29, Qiao discloses a method of wireless communication performed by a core network node, comprising: 
receiving, from a user equipment (UE) (i.e., UE sends a Registration Request with requested NSSAI for restricted service as shown in Fig. 17) and as a response to a system information block indicator (i.e., SIB sent from a RAN to a UE as shown in Fig. 17), an onboarding access request with credentials (i.e., with allowed NSSAI for restricted service as described in paragraphs 0335, and 0349.  Also, retrieve MSISDN, IMSI, IMEI as described in paragraph 0152, 0318-0320); 
triggering a network authentication and authorization procedure using a stored profile of an authorization and authentication (AAA) server (i.e., authentication and access authorization based on subscription profiles as described in paragraphs 0159, 0243, 0313); 
communicating with the AAA server to complete the network authentication and authorization procedure based at least in part on transmitting the indicator of the URSP (paragraphs 0156, and 0176-0178).
Qiao, however, does not expressly disclose:
wherein the onboarding access request with credentials is indicated as being for onboarding in a stand-alone non-public network (SNPN) with a credentials level of access; and  
transmitting, based at least in part on executing the network authentication and authorization procedure, an indicator of a UE route selection policy (URSP) identifying a network selection policy, wherein the network selection policy includes information identifying a set of applications that are authorized to use restricted access.
In a similar endeavor, Kedalagudde discloses a user equipment onboarding based on default manufacturer credentials unlicensed.  Kedalagudde also discloses:
wherein the onboarding access request with credentials is indicated as being for onboarding in a stand-alone non-public network (SNPN) with a credentials level of access (i.e., credential for each subscribed SNPN as described in paragraphs 0023, 0028 and 0071). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to support UE onboarding and provision for NPNs. 
The combination of Qiao, and Kedalagudde does not expressly disclose:
transmitting, based at least in part on executing the network authentication and authorization procedure, an indicator of a UE route selection policy (URSP) identifying a network selection policy, wherein the network selection policy includes information identifying a set of applications that are authorized to use restricted access.
Furthermore, Jagannatha discloses systems and methods for providing network slice selection assistance and route selection policy configuration in a universal integrated circuit card.  Jagannatha also discloses wherein selectively communicating with the onboarding network comprises: 
transmitting, based at least in part on executing the network authentication and authorization procedure, an indicator of a UE route selection policy (URSP) identifying a network selection policy (i.e., URSP as described in col. 5, lines 1-27), wherein the network selection policy includes information identifying a set of applications that are authorized to use restricted access (i.e., Fully Qualified Domain Name (FQDN) associated with the application as described in col. 5, lines 1-27).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify and approve to utilize the network slice of the network.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Kedalagudde and further in view of Shan et al. (hereinafter “Shan”, US 2019/0268835).
Regarding claim 18, Qiao, and Kedalagudde all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Shan discloses UE indication to PCF whether or not to send UE policy.  Shan also discloses enforcing a UE route selection policy based at least in part on receiving an indicator of the UE route selection policy (paragraph 0013).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to prevent unnecessary NAS signaling and UE implementation for a feature that is not supported. 


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Kedalagudde, in view of Jagannatha, and further in view of Won. 
Regarding claim 30, Qiao, Kedalagudde, and Jagannatha discloses all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Won discloses an apparatus, method, and computer program.  Won also discloses wherein an extensible access protocol authentication procedure of the network authentication and authorization procedure is based at least in part on a service descriptor value of the onboarding access request (i.e., EAP and S-NSSAI as shown in steps 2a-m of Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to connect to the specific slice.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644